      Case: 3:18-cv-00181-MPM-RP Doc #: 63 Filed: 12/28/18 1 of 2 PageID #: 614



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     OXFORD DIVISION

NATASHA BOYLAND                                                                     PLAINTIFF

VS.                                                       CAUSE NO. 3:18-cv-00181-MPM-RP

FIRST FRANKLIN, A DIVISION OF
NATIONAL CITY BANK OF IN, FIRST
FRANKLIN CORPORATION, DEUTSCHE
BANK NATIONAL TRUST COMPANY,
BANK OF AMERICA, SELECT PORTFOLIO
SERVICING, INC. AND RUBIN LUBLIN LLC                                            DEFENDANTS


                                NOTICE OF RELATED CASE

          Defendants First Franklin, a Division of National City Bank of Indiana, First Franklin

 Corporation, and Bank of America, hereby give notice that the case styled In re Natasha

 Michelle Boyland, Case No.: 18-13983-JDW, pending in the United States Bankruptcy Court for

 the Northern District of Mississippi, involves claims arising out of the same nucleus of facts as

 the above styled matter.

        Respectfully submitted this the 28th day of December, 2018.

                                            /s/ Christina M .Seanor
                                            Mary Clay W. Morgan (MS Bar #101181)
                                            Christina M. Seanor (MS Bar #104934)
                                            BRADLEY ARANT BOULT CUMMINGS, LLP
                                            Suite 400, One Jackson Place
                                            188 East Capitol Street
                                            Post Office Box 1789
                                            Jackson, MS 39215-1789
                                            Telephone: (601) 948-8000
                                            Facsimile: (601) 948-3000
                                            mmorgan@bradley.com
                                            cseanor@bradley.com

                                            ATTORNEYS FOR BANK OF AMERICA, N.A.,
                                            FIRST FRANKLIN, A DIVISION OF NATIONAL CITY
                                            BANK OF INDIANA, AND
                                            FIRST FRANKLIN CORPORATION


4827-0262-5924.1
     Case: 3:18-cv-00181-MPM-RP Doc #: 63 Filed: 12/28/18 2 of 2 PageID #: 615



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2018, I electronically filed the foregoing via the

Court’s CM/ECF system, and the foregoing will be served via U.S. Mail postage prepaid to:

              Natasha Boyland
              4414 Wrenwood Drive
              Horn Lake, MS 38637


                                           /s/ Christina M. Seanor
                                           Christina M. Seanor
